Exhibit 10.1

Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

 

July 26, 2013

Holders of the Company’s
Series B Preferred Stock

Identified on Schedule 1 hereto

 

 

Re:Accrued Dividends

 

Gentlemen:

 

This letter agreement (the “Letter Agreement”) is provided with respect to
certain rights of the undersigned holders (collectively, the “Holders”) of
shares of Series B Cumulative Convertible Preferred Stock, $.001 par value per
share (the “Series B Preferred Stock”), of Pacific Ethanol, Inc. (the “Company”)
under the Company’s Certificate of Designations, Powers, Preferences, and Rights
of the Series B Cumulative Convertible Preferred Stock (the “Series B
Certificate of Designations”).

 

The Series B Certificate of Designations provides for the payment of quarterly
cumulative dividends (“Cumulative Dividends”) with respect to the Series B
Preferred Stock. From January 1, 2009, through December 31, 2011, the Company
did not pay Cumulative Dividends to the Holders. Exhibit A attached sets forth
the sum of accrued and unpaid dividends with respect to each Holder as of June
25, 2013 (collectively, the “Unpaid Dividends”).

 

Notwithstanding any previous agreement between the undersigned and the Company
and subject to the terms and conditions set forth herein, each of the
undersigned Holders desires to forbear from exercising rights, if any, held by
such Holder with respect to the Unpaid Dividends.

 

In consideration of each Holder’s agreement to forbear from exercising its
rights, the Company agrees to pay $731,492 of the Unpaid Dividends as provided
below.

 

In consideration of the mutual covenants herein contained, and for other
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

1. Forbearance. Subject to the delivery of the Shares in accordance with
Paragraph 3, each Holder agrees that until the earlier to occur of (i) December
31, 2014, or (ii) the occurrence of any Forbearance Default (as hereinafter
defined) (the “Forbearance Period”), each Holder will forbear from exercising
any and all of its respective rights and remedies against the Company with
respect to any remaining Unpaid Dividends, including, but not limited to,
demanding payment of any Unpaid Dividends and bringing any action or claim with
respect to any Unpaid Dividends.

 



 

 

 

Holders of the Company’s Series B Preferred Stock

Page 2

 

2. Tolling. The parties hereto stipulate, covenant, and agree that the running
of any and all affirmative defenses of the Company based on (a) any statutes of
limitation, (b) the doctrine of laches, or (c) any failure of the Holders to
institute or commence litigation or other legal proceedings within some
specified period, before a specified date, or before the happening of a
specified event, applicable to all claims or causes of action that any Holder
may be entitled to take or bring in order to enforce or otherwise arising out of
or relating to their respective rights and remedies against the Company with
respect to the Unpaid Dividends is, to the fullest extent permitted by law,
tolled and suspended during the Forbearance Period.

 

3. Payment of Dividend; Delivery of Shares. The Company shall pay to each Holder
the sum set opposite the Holder’s name on the signature page hereto (the
“Payment”) by issuing and delivering to each such Holder the number of shares
(collectively, the “Shares”) of the Company’s common stock (the “Common Stock”)
equal to the quotient obtained by dividing (a) the Payment, by (b) $4.19. The
offering and issuance of the Shares (the “Offering”) are being made pursuant to
(a) an effective Registration Statement on Form S-3 (File No. 333-180731)
(including the prospectus contained therein), filed by the Company with the
Securities and Exchange Commission (the “Commission”), and (b) a prospectus
supplement containing certain supplemental information regarding the terms of
the Offering of the Shares, that will be filed with the Commission on the date
hereof and delivered to each Holder (or may available to each Holder by the
filing by the Company of an electronic version thereof with the Commission). On
the day that is the third Trading Day after the date hereof, the Company shall
deliver to each Holder that number of Shares set forth opposite such Holder’s
name on the signature page hereto through the facilities of the Depository Trust
Company’s DWAC system. For purposes hereof, the term “Trading Day” shall mean
any day on which the Common Stock is traded on the principal securities exchange
or securities market on which the Common Stock is then traded.

 

4. Acknowledgment of Non-Payment; Non-Waiver. By executing this Letter
Agreement, the Company acknowledges and agrees that, except as expressly
provided herein, (a) the Holders’ rights under the Series B Certificate of
Designations have not been waived by the Holders, and (b) no Holder has made and
is not making any commitment, and there is no understanding, explicit or
implicit, relating to, or affecting, any forbearance or any other matter beyond
that set forth in this Letter Agreement.

 

5. Full Force and Effect. Except as otherwise provided herein, the Series B
Certificate of Designations shall remain unchanged and in full force and effect.
Except as expressly set forth above, nothing in this Letter Agreement shall be
construed as a waiver of any rights of any of the parties to this Letter
Agreement under the Series B Certificate of Designations.

 

6. Forbearance Default. As used herein, “Forbearance Default” means any of the
following:

 



 

 

 

Holders of the Company’s Series B Preferred Stock

Page 3

 

a. The Company fails to timely perform or observe any requirement of this Letter
Agreement or the documents, instruments and agreements executed in connection
herewith;

 

b. The Company fails to pay future Cumulative Dividends on a timely basis in
accordance with the Series B Certificate of Designation;

 

c. The Company dissolves, liquidates, winds up, or otherwise ceases its on-going
business operations; or

 

d. The Company (or any subsidiary): (i) makes a transfer in fraud of creditors,
or makes an assignment for the benefit of creditors; (ii) has a receiver,
trustee or custodian appointed for, or take possession of, all or substantially
all of the assets of the Company, either in a proceeding brought by such party
or in a proceeding brought against such party and such appointment is not
discharged or such possession is not terminated within sixty (60) calendar days
after the effective date thereof or such party consents to or acquiesces in such
appointment or possession; (iii) files a petition for relief under any
Insolvency Law or an involuntary petition for relief is filed against such party
under any Insolvency Law and such involuntary petition is not dismissed within
sixty (60) calendar days after the filing thereof, or an order for relief naming
such party is entered under any Insolvency Law, or any composition,
rearrangement, extension, reorganization or other relief of debtors now or
hereafter existing is requested or consented to by such party; (iv) fails to
have discharged within a period of thirty (30) calendar days any attachment,
sequestration or similar writ levied upon any property of such party in an
amount exceeding $1,000,000; or (v) fails to pay within thirty (30) calendar
days any final money judgment against such party in an amount exceeding
$1,000,000. (For purposes hereof, “Insolvency Law” means Title 11 of the United
States Code (or any successor law) or any similar applicable law providing for
bankruptcy, insolvency, conservatorship, receivership or other similar debtor’s
relief.)

 

7. Entire Agreement. This Letter Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
prior understandings, agreements or representations by or between the parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

 

8. Amendments and Waivers; Severability. This Letter Agreement may not be
amended or modified, and no provisions hereof may be waived, without the written
consent of the Company and each of the Holders. No action taken pursuant to this
Letter Agreement shall be deemed to constitute a waiver by the party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein. The waiver by any party hereto of a breach of any provision of
this Letter Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.

 



 

 

 

Holders of the Company’s Series B Preferred Stock

Page 4

 

9. Governing Law. This Letter Agreement shall be governed by, and construed,
interpreted and enforced in accordance with, the laws of the State of Delaware,
without giving effect to the principles of conflicts of laws thereunder which
would specify the application of the law of another jurisdiction.

 

10. Counterparts. This Letter Agreement may be executed, including by facsimile
signature, in one or more counterparts, each of which shall be deemed an
original but all of which together will constitute one and the same instrument.

 

 

[Signatures Follow.]

 

 

 

 

 



 

 

 

 

Holders of the Company’s Series B Preferred Stock

Page 5

 

In witness whereof, the parties have executed this Letter Agreement as of the
first date set forth above.

 

PACIFIC ETHANOL, INC.

 

 

 

By:  /s/Neil M. Koehler                                

Neil M. Koehler, Chief Executive Officer

 

 

HOLDERS:   PAYMENT AMOUNT:       Lyles United, LLC          



By:


/s/ John Leonardo  

$367,068

Name: John Leonardo       Title: Vice President                     /s/ Frank P.
Greinke   $189,656

Frank P. Greinke, as Trustee under
the Greinke Personal Living Trust

 



            /s/ Robert W. Bollar   $27,009

Robert W. Bollar, as Trustee of the
Bollar Living Trust

 



            /s/ Mimi S. Taylor   $27,009

Mimi S. Taylor

 



            /s/Neil M. Koehler   $105,000

Neil M. Koehler

 



 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



 

 

 

Holders of the Company’s Series B Preferred Stock

Page 6

 

        /s/ Bill Jones   $5,250 Bill Jones               /s/ Paul P. Koehler  
$5,250

Paul P. Koehler

 



            /s/ Thomas D. Koehler   $5,250

Thomas D. Koehler

 



 

 

 

 

 



 

Schedule 1

 

Holders of Series B Preferred Stock

 

William M. Lyles IV

Lyles United, LLC

1210 West Olive Avenue

Fresno, CA 93728

 

Frank P. Greinke, Trustee, Greinke Personal Living Trust

P.O. Box 4159

1800 W. Katella, Ste. 400

Orange, CA 92863

 

Robert W. Bollar, Trustee, Bollar Living Trust

P.O. Box 4159

1800 W. Katella, Ste. 400

Orange, CA 92863

 

Mimi S. Taylor

P.O. Box 4159

1800 W. Katella, Ste. 400

Orange, CA 92863

 

Neil M. Koehler

c/o Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

 

William L. Jones

c/o Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

 

Paul P. Koehler

c/o Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

 

Thomas D. Koehler

c/o Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

 



 

 

 

 

Exhibit A

 

Unpaid Dividends at June 25, 2013

 

 



Lyles United  $2,569,479  Greinke Trust   1,327,595  Neil Koehler   734,999 
Bill Jones   36,748  Paul Koehler   36,748  Tom Koehler   36,748  Bollar Trust 
 189,064  Mimi S. Taylor   189,064         TOTAL  $5,120,445 



 

 



 

